DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The reference to the second side of the double sided adhesive tape being coupled to one’s own chest, and the reference to the headphones as being disposed within one’s own ears, is impermissible as the scope of the invention may not encompass the human body.  Any reference to the human body must be made in a functional sense.  The examiner suggests rewording the claim to recite that the double-sided tape is adapted to be coupled to one’s chest, and that the headphones are adapted to be disposed within one’s own ears, to overcome this rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedingham et al. (Bedingham: Pub. No. 2015/0164340) in view of Reeves et al. (Reeves: Pat. No. 5,807,268).
Regarding claim 1, Bedingham discloses a system for hands-free listening to one's own heart, where the system is defined by: adhesive tape (par. 0051), a heart monitor 32 (or equivalent disclosed monitor) with a microphone (acoustic sensor; par. 0054) and transmitter (telemetry; par. 0058), and wherein a side of the adhesive tape is coupled to the chest (par. 0051) and headphones 36 with a receiver (telemetry module; par. 0059) and speaker 40A, 40B (Fig. 4).  By design, Bedingham’s headphones are clearly adapted to be disposed within ears so that a heartbeat may be heard after (i) a sound wave of the heartbeat is picked up and then converted to an electronic audio signal by the microphone.  The electronic audio signal is transmitted to the receiver of the headphones via the transmitter (par. 0059; Fig. 4), and the electronic audio signal is converted back into a soundwave by the speaker(s) 40A, 40B.
for listening to one’s own heart, and further limitations regarding application of adhesive tape to one’s own chest and disposal of the headphones within one’s own ears, the system of Bedingham is wholly capable of this intended use if one so desires to place the headset on one’s own head while the heart monitor is attached to one’s own body.  As stated in MPEP 2114 II., the manner of operating a device does not differentiate apparatus from the prior art.  The apparatus of Bedingham is therefore structurally indistinguishable from the claimed invention in this aspect.
Regarding the use of double-sided adhesive tape, while Bedingham suggests that adhesive tape or adhesive patches may be employed along with a variety of other suitable means to secure the device to the body (par. 0051), there is no specific reference to double-sided adhesive tape.  
Reeves, however, discloses in a related device that such tapes may be used to secure acoustic heart monitors to the body (see double-sided adhesive tape 34; Figs. 1, 3; col. 2, lines 28-36; col. 4, lines 45-55).  Such an arrangement not only allows the device to be securely attached to the body, but that the tape ensures that the maximum amount of acoustic and vibratory energy from heart valves and major arteries is received at the acoustic sensor (col. 4, lines 45-55).
Those of ordinary skill in the art would have recognized that double-sided adhesive tapes/patches conveniently allow one to selectively remove or attach adhesive layers to devices, thus permitting old adhesive mechanisms to be removed and replaced with new adhesive mechanisms, in order to allow proper disinfection and safe repeated use.  Artisans of ordinary skill in the art desiring a convenient manner of 
The examiner further wishes to point out that even in the absence of a teaching, suggestion and motivation (TSM) to use double-sided adhesives, under KSR International, given the suggestion by Bedingham to use adhesives and the fact that double-sided adhesives are old and well-known in many disciplines including the medical field (e.g., see Reeves), those of ordinary skill in the art would have considered it blatantly obvious to utilize such a material because one would reasonably expect a double-sided adhesive to successfully and predictably allow attachment of the adhesively attached heart monitor of Bedingham to the chest.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 19, 2021